DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (JP 2018136374), in view of Terui (US 20200026208).
	Regarding claim 1 and claim 7, Terasaki discloses a toner comprising a toner particle and an external additive on the surface of the toner particle, ([0006]). Terasaki also discloses the toner particle comprising a core particle containing a binder resin, and a shell layer on the surface of the core([0037]). Terasaki further discloses the shell layer comprises a compound containing nitrogen atoms, specifically an oxazoline group resin, ([0037]).  Terasaki also discloses a difference in the work function of the external additive particle W2 and the shell W1 satisfies the formula  0 eV <= W2-@1 <= 0.10 eV.  Terasaki does note that external additive particles are known to detach or be buried in the toner particle ([0029]). However, Terasaki does not disclose the external additive comprising an organosilicon polymer.
	Terui teaches a similar toner, including an external additive, specifically which includes an organosilicon polymer particle/protrusion as the external additive([0017]).  Terui further teaches that using the organosilicon polymer as external additive results in a toner with high transferability and is resistant to change even during long-term use ([0024]).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the organosilicon protrusions/particles of Terui as the additive particles of the in the toner of Terasaki to improve long-term use.
	
	Regarding Claim 2, modified Terasaki discloses all of the limitations as set forth above.  Modified Terasaki further discloses the shell covers about 60% of the toner core particle (Terasaki [0043]), which is within the claimed range of at least 30%.

	Regarding claim 3, modified Terasaki discloses all of the limitations as set forth above.  Modified Terasaki further discloses the thickness of the shell layer is between 20 and 100 nm (Terasaki [0066]).

	Regarding claim 4, modified Terasaki discloses all of the limitations as set forth above.  Modified Terasaki further discloses the organosilicon particle/protrusion has a diameter equated to it height (Terui fig. 2), further detailing that the protrusion height is between 40-300 nm (Terui [0037]).
	
Regarding claim 5, modified Terasaki discloses all of the limitations as set forth above.  Modified Terasaki further discloses the organosilicon polymer content of the toner to be 1 mass% to 10 mass% (Terui [0069]).

Regarding claim 6, modified Terasaki discloses all of the limitations as set forth above. Modified Terasaki further discloses the coverage of the organosilicon particles on the toner is 30-90%, as denoted by the ratio of the sum of the width at the surface over the circumference of the particle (Terui [0048]).

Regarding claim 8, modified Terasaki discloses all of the limitations as set forth above.  Modified Terasaki further discloses the organosilicon polymer comprising a T3 unit structure based on R-SiO-3/2 where R is an alkyl group having 1-6 carbons, or a phenyl group (Terui [0053]-[0054).  
While Terui does not explicitly teach in 29Si-NMR measurement of the organosilicon polymer particle,  the ratio of the peak area derived from silicon having a T3 unit structure with respect to a total area of peaks derived from all silicon element contained in the organosilicon polymer particle being from 0.50 to 1.00, it is submitted the instant application and Terui both disclose production of the organosilicon particle using similar methods and reactants, detailed in the instant application ([0051]-[0058]), and Terui ([0058]-[0068]).  Based on the close similarity of the manufacturing of the organosilicon polymer particle Terui will also result in a 29Si-NMR measurement of the organosilicon polymer particle,  the ratio of the peak area derived from silicon having a T3 unit structure to the total area of silicon peaks being 0.5 to 1.00.

Regarding Claim 9, modified Terasaki discloses all of the limitations as set forth above.  While modified Terasaki does not explicitly teach a fixing index of the organosilicon polymer particle on a polycarbonate film, Terui details an organosilicon polymer particle protrusion with the same physical and chemical structure as the instant application, ([0017]-[0024]) noted above.  Further Terui teaches that the specified structure of the organosilicon protrusion makes it resistant to migration from the toner to the electrostatic image bearer (the photosensitive member), (Terui [0040]-[0046]).  The instant application notes the polycarbonate film used to measure the fixing index is used to simulate the surface layer of a photosensitive member ([0194]-[0195]).  Therefore, the fixing index of modified Terasaki would be expected to be within the claimed range of not more than 4.5.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terasaki (JP 2018136374), in view of Terui (US 20200026208) as applied to claim 1 above, and further in view of Zenitani (US 20170227861).
Regarding claim 10, the Dispersity Evaluation Index as noted by claim 10 of the instant application is defined as the ratio of the standard deviation of the average distance to the nearest organosilicon particle over the average distance to the nearest particle, ([0219]-[0221], Math. 1).  Modified Terasaki discloses all of the limitations as set forth above.  Terasaki and Terui disclose additive particles on the toner particle (Terasaki [0029]. Terui [0019]). 
Modified Terasaki does not explicitly disclose a dispersity evaluation index value, or detail of the distance between the additive particles.
Zenitani teaches that additive particles applied in a uniform state improve flowability of the toner ([0053]).  Zenitani further teaches a method of adding the particles to the toner in a uniform state and uniform structure ([0046]-[0050]).  The uniform state detailed here along with the high dispersibility of the additive particles to the toner particles means there is small variation in the distance between the particles.  Low variation in the distance between particles would result in a low dispersity evaluation index, as noted by the instant application, ([0219]-[0221], Math. 1).  As such a person having ordinary skill in the art would recognize the uniform state of the additive particles would result in a low dispersity evaluation index.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to utilize the uniform state of the additives as taught by Zenitani to improve the flowability of the toner, ([0053]).     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kimura (US 2018329323) teaches a toner with an external additive particle, containing an organosilicon polymer coating, ([0020]-[0026).  The additive particle in Kimura is noted to be 50-300nm in diameter ([0028]).
Yoshiba (US 20190384194) teaches a core-shell type toner structure with details of the shell comprising a nitrogen containing compound, such as Melamine resins or urea resins ([0232]-[0238]).  Yoshiba further teaches details of the toner work function, ([0027], [0038], [0067])
Arimura (US 20160378003) teaches a toner with external additive on the surface of the toner particles, comprising an organosilicon polymer having a T3 structure, noted as R-Si(O1/2)3 where R represents an alkyl group having 1-6 carbon atoms, or a phenyl group.  (0042-0043]).  Arimura further teaches when the toner is measured using 29Si-NMR, the ratio of the peak area of the partial structure represented by the T3 formula to the total peak area of the organosilicon polymer is 40% or more (0.40 to 1.00), ([0044]).  Arimura also teaches the content of the organosilicon polymer in the toner is from 0.5 mass% to 50 mass%, ([0058]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES COLLINS SULLIVAN IV whose telephone number is (571)272-2208. The examiner can normally be reached M-Th 7:30-5:00, F 7:30-11:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johnathan Leong can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.S./               Examiner, Art Unit 4162         	/DUANE SMITH/                                                                        Supervisory Patent Examiner, Art Unit 1737